Exhibit 10.01

 

RBC Bank

Loan Agreement

 

(Term Loan — CRE)

 

THIS LOAN AGREEMENT (“Agreement”) is entered into as of October 31, 2011
(“Effective Date), by and between GES — PORT CHARLOTTE LLC (whether one or more,
“Borrower”), with a mailing address of 16810 Kenton Drive, Suite 240,
Huntersville, North Carolina 28078 and RBC BANK (USA), a North Carolina banking
corporation (“Bank”), with a mailing address of Post Office Box 1220, Rocky
Mount, North Carolina 27802-1220, which address is the place to which all
notices and communications should be sent to Bank regarding this Agreement.

 

Borrower has requested and Bank has committed to make Borrower a term loan
(“Loan”) on the terms and conditions set forth in this Agreement

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties each agree as follows:

 

Definitions

 

For the purposes of this Agreement, terms and phrases will have the meaning
given to them in Attachment 1 to this Agreement or elsewhere herein, as
applicable; and, if any terms or phrases are not defined in either Attachment 1
or elsewhere in this Agreement, such terms will have the meaning given to them
in the other Loan Documents, if therein defined, and if not, the Uniform
Commercial Code (“UCC”) in effect from time to time in the jurisdiction whose
laws govern this Agreement. In using and applying the various terms, provisions
and conditions in this Agreement and the other Loan Documents, the rules of
construction contained in Attachment 1 will apply.

 

Loan

 

Purpose. The purpose of the Loan is to pay certain costs and expenses incurred
by Borrower in connection with the Land Fill Energy Facility, located in Port
Charlotte County, Florida.  Loan proceeds may not be used for any other purpose
without the prior written consent of Bank.

 

Loan Amount. The Loan Amount is Three Million Six Hundred Thousand Dollars
($3,600,000).

 

Funding.  Bank will loan and Borrower will borrow the Loan Amount. The Loan will
be made in up to two (2) Disbursements, subject to the terms and conditions of
this Agreement and the other Loan Documents. Bank will make each Disbursement to
Borrower only upon satisfaction/waiver of the Conditions to Funding as provided
in the Section of this Agreement entitled “Conditions to Funding”. Disbursements
may be made by depositing funds in Borrower’s operating account with Bank or at
such other place requested by Borrower and agreed to by Bank.

 

Repayment — Note. The outstanding principal balance of the Loan will bear
interest, and principal and interest will be repayable in accordance with the
terms of the Note, together with the fees, premiums, charges and cost and
expenses provided for in the Note.

 

Mandatory Prepayment of Loan from Excess Cash Flow.  In addition to the
regularly scheduled payments of principal under the Note and the Net Cash
Proceeds Mandatory Prepayment, commencing with the fiscal year ending
December 31, 2012, Borrower shall make mandatory prepayments (each a “Excess
Cash Flow Mandatory Prepayment” and collectively the “Excess Cash Flow Mandatory
Prepayments”) of the Loan to Bank annually.  Each Excess Cash Flow Mandatory
Prepayment shall be in the amount of the “Excess Cash Flow” for the then
preceding fiscal year and shall be payable on the date Borrower shall furnish to
Bank the annual financial statements referred to in this Agreement.  If,
however, Borrower fails to furnish such financial statements in any given
calendar year as and when required, Borrower shall be required to pay the Excess
Cash Flow Mandatory Prepayment payable during such calendar year on the date
which is one hundred twenty (120) days after the close of Borrower’s then
preceding fiscal year.  Borrower shall pay to Bank on the date of each Excess
Cash Flow Mandatory Prepayment accrued interest to such date on the amount
prepaid.  Each Excess Cash Flow Mandatory Prepayment

 

--------------------------------------------------------------------------------


 

shall be applied to the balloon payment due at maturity and then to principal
against the principal installments in the inverse order of their maturity.

 

Net Cash Proceeds Mandatory Prepayment of Loan.  In addition to the regularly
scheduled payments of principal under the Note and the Excess Cash Flow
Mandatory Prepayments described in the preceding paragraph, Borrower shall make
mandatory prepayments (each a “Net Cash Proceeds Mandatory Prepayment” and
collectively, the “Net Cash Proceeds Mandatory Prepayments”) in the following
amounts and at the following times (but not to exceed the amount of the
outstanding Indebtedness to Bank):

 

(1)  on the date on which Borrower (or Bank as loss payee or assignee) receives
any casualty proceeds on assets upon which Bank maintained a Lien, an amount
equal to one hundred percent (100%) of such proceeds (net of out-of-pocket
expenses and repayment of Permitted Indebtedness, if any, encumbering the
property that suffered such casualty), or such lesser portion of such proceeds
as Bank shall elect to apply to the Indebtedness;

 

(2)  upon receipt by Borrower of the proceeds of any Asset Disposition that is
not made in the ordinary course of business, an amount equal to one hundred
percent (100%) of the net cash proceeds of such Asset Disposition, or such
lesser portion as Bank shall elect to apply to the Indebtedness; and

 

(3)  upon receipt by Borrower, of the proceeds of any Equity Disposition, an
amount equal to one hundred percent (100%) of the net cash proceeds of such
Equity Disposition.

 

Repayment — Other Indebtedness. Unless otherwise provided in this Agreement or
the other Loan Documents, the monetary obligations in addition to those arising
under the Note that Borrower now owes and those that arise in the future and are
owing by Borrower under this Agreement and the other Loan Documents will be
payable by Borrower upon Bank’s demand for payment, with interest thereon at the
Contract Rate; and, like the amounts due and owing under the Note, the same will
be secured by the Collateral. The other monetary obligations will include any
overadvances of principal on the Loan.

 

Application of Payments. All payments and collections on the Note or on account
of the Note, and any payments and collections made on any other Indebtedness
arising under or on account of any of the other Loan Documents, including
payments or monies received or realized from any disposition of Collateral, will
be applied in such order as determined by Bank, in its discretion, unless
applicable Requirements of Law mandate a specific order of application, then all
the foregoing payments and collections will be applied as mandated by applicable
Requirements of Law.

 

Collateral

 

The Loan and the other Indebtedness and obligations now or hereafter evidenced
by and arising under any one or more of this Agreement, the other Loan Documents
and any transactions related to this Agreement or any of the other Loan
Documents, will be secured by the Collateral. Some of the Collateral is
described or referenced on Attachment 2 to this Agreement. The Loan and such
other Indebtedness and obligations may also be secured by property and property
rights described in some of the other Loan Documents, and such property and
property rights will be included in and a part of the Collateral.  To the extent
Borrower now or in the future owns or has any interest in the Collateral,
Borrower grants and assigns to Bank a lien and security interest in the
Collateral. Bank’s lien and security interest in the Collateral is and will be a
perfected first priority lien and security interest, subject only to the
Permitted Liens.

 

Conditions to Funding

 

Bank will not be required to make any Disbursement until all of the conditions
in the following paragraphs of this Section have been satisfied and completed to
Bank’s satisfaction, or the satisfaction and completion thereof waived.  If all
of the conditions in the following paragraphs of this Section are not met to
Bank’s satisfaction, or waived by Bank, Bank may, at its option, (1) withhold
any Disbursement until the conditions are met, (2) disburse and require that any
unsatisfied conditions are satisfied as conditions subsequent to such
Disbursement or (3) terminate Bank’s obligation to fund the Loan and recover
from Borrower and any other Obligors all out of pocket costs and expenses
incurred by Bank in connection with Bank’s preparations for making the Loan to
Borrower, together with the fees, premiums, charges and costs and expenses
required to be paid by Borrower under any of the Loan Documents. If Bank makes
any Disbursement and requires any unsatisfied conditions to be satisfied as
conditions subsequent to such Disbursement, the failure of Borrower to satisfy
and complete any one or more of the conditions subsequent to any Disbursement to
Bank’s satisfaction by the date or dates set by Bank will be an Event of Default
under this Agreement and under the other Loan Documents, unless Bank, in its
discretion, waives satisfaction and completion or further postpones satisfaction
and completion. A waiver by Bank of a condition must

 

2

--------------------------------------------------------------------------------


 

be in writing to be effective and a waiver as to one or more conditions will not
constitute a waiver as to other conditions.

 

CONDITIONS TO FUNDING FIRST DISBURSEMENT. The first Disbursement shall not
exceed fifty percent (50%) of the amount of the Loan and shall not be made
unless and until Borrower satisfies each of the following conditions:

 

Loan Documents. Bank must have received fully executed and, if necessary,
recorded or filed, originals of the Loan Documents required by (1) this
Agreement and (2) Bank and its counsel.

 

Supporting Documents. Bank must have received the supporting documentation
required by the Loan Documents and by Bank and its counsel, and all of the other
terms and conditions listed in this Agreement must have been satisfied,
including any additional conditions in Attachment 1.

 

Perfection of Liens. Bank must have perfected, first priority liens and security
interests in all of the Collateral, subject only to the Permitted Liens.

 

Representations and Warranties. The representations and warranties made by
Borrower and any other Obligors which are contained in this Agreement or in any
of the other Loan Documents, and those which are contained in any loan
application or other record furnished at any time to Bank in connection with
Bank’s underwriting or making of the Loan, must be true and correct on and as of
the Effective Date, as if made on and as of such date, and on and as of the date
of Funding.

 

Evidence of Commercial Operation.  Borrower has provided Bank with evidence
satisfactory to Bank that both (a) the Land Fill Energy Facility is able to
achieve electrical output of not less than 2.1 megawatts over a seven
(7) consecutive day period (it being understood that any interruption during the
7 consecutive day period during which the Land Fill Energy Facility is required
to such down due to interconnection modifications shall be excluded from such
period) and (b) Borrower has satisfied the requirements for “Commercial
Operation” under the Power Purchase Agreement.

 

Default. An Event of Default must not have occurred and be continuing under this
Agreement or any of the other Loan Documents and no event or condition must
exist that would, immediately after or as a consequence of the Disbursement, be
an Event of Default under this Agreement or any of the other Loan Documents.

 

Fees. Borrower must have paid to Bank the arrangement fee in the amount of
$56,000.00, which arrangement fee is earned as of the Closing Date as is not
refundable, together with all other fees, premiums, charges and costs and
expenses incurred by Bank in connection with the transactions contemplated by
the Loan Documents, including, without limitation, all title fees, recording
fees and taxes, appraisal costs, audit fees and the Bank’s legal fees and
expenses.

 

Other Requirements. All other information and documents contemplated by this
Agreement must be received by Bank in form and substance satisfactory to Bank
and its counsel, and Bank and its counsel must otherwise be satisfied that all
matters required to be performed in connection with the Loan have been performed
in such a manner that Disbursements can be made, the lien and security position
of Bank perfected in the Collateral and that no event exists which will
jeopardize the Loan and the prospect of payment of the Loan.

 

CONDITIONS TO FUNDING FINAL DISBURSEMENT. The final Disbursement shall not
exceed fifty percent (50%) of the amount of the Loan and shall not be made
unless and until Borrower satisfies each of the following conditions:

 

Conditions for First Advance.  All of the conditions set forth above for the
first Disbursement must be satisfied before Bank is obligated to make the final
disbursement and each of the conditions must be and remain satisfied at the time
of the final disbursement.

 

Evidence of Electrical Output.  Borrower has provided Bank with evidence
satisfactory to Bank that the Land Fill Energy Facility is able to achieve an
average 2.18 megawatts of output for not less than sixty (60) consecutive days
preceding the date of the final Disbursement (it being understood that any
interruption during the 7 consecutive day period during which the Land Fill
Energy Facility is required to such down due to interconnection modifications
shall be excluded from such period).

 

Representations and Warranties

 

In order to induce the Bank to enter into this Agreement and to make the Loan,
Borrower makes to and in favor of Bank, for itself and the other Obligors, each
and all of the representations and warranties set forth in the following

 

3

--------------------------------------------------------------------------------


 

paragraphs of this Section, which representations and warranties are qualified
by the Permitted Liens and by any qualifications in the Section of Attachment 1
entitled “Qualifications to Representations and Warranties”.

 

Financial Statements. The financial statements delivered by Borrower and any
other Obligors to Bank in connection with Borrower’s application for the Loan,
including the related schedules and notes thereto, (1) are complete, accurate
and correct and present fairly the financial condition of Borrower and any such
other Obligors at such date, (2) have been prepared in accordance with GAAP
applied consistently throughout the periods involved, and (3) since the date
thereof, there have been no material adverse changes in any one or more of the
business, operations, assets and financial condition of Borrower or any other
Obligors.

 

Organization. Borrower and each of Obligor is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization.
Borrower and each of the other Obligors (1) has the authority and the legal
right to own the property it owns, to lease the property it leases and to
operate and conduct its business as presently operated and conducted, or as
proposed to be operated and conducted, as represented to Bank in connection with
Borrower’s application for the Loan, and (2) is in compliance with all
Requirements of Law, except in those instances where the failure to comply
therewith does not and will not, in the aggregate, have a material adverse
impact on any one or more of its business, operations, property and financial
condition and does not and will not materially adversely affect its ability to
perform under the Loan Documents. Borrower operates its business and owns its
assets only under the name of Borrower.

 

Authority. Borrower and each of such other Obligors has the authority and the
legal right (1) to make, deliver and perform under the Loan Documents, (2) as to
Borrower, to borrow hereunder and has taken all action to authorize the
borrowings on the terms and conditions of the Loan Documents, including the
Note, (3) to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and (4) to pledge and mortgage its property as
contemplated by the Loan Documents.

 

Enforceable Agreements. The Loan Documents when executed and delivered will
constitute legal, valid and binding obligations of Borrower and any other
Obligors, enforceable in accordance with their terms and not subject to
rescission, invalidation, nullification and other avoidance.

 

Ownership. Borrower, and each of the other owners of the Collateral and each of
the other owners of interests therein, if any, have good and marketable title in
fee simple in and to the Collateral owned by each, free and clear of any and all
liens, security interests, encumbrances, restrictions, claims, demands, off
sets, contingencies and other outstanding interests, both legal and equitable.
Bank has, or upon the attachment of the security interest created hereunder and
under any of the other Loan Documents, will have, a first priority perfected
security interest and lien in the Collateral.

 

Compliance with Laws.  All the Collateral, and the Borrower’s uses thereof, are
in substantial compliance with all applicable Requirements of Law, including
those pertaining to the following: the environment; hazardous materials,
substances or wastes; access to, from, in, around and over the Land by persons
with physical or other disabilities; land use, including zoning; building codes;
drainage, storm water and flood control; and, public health, welfare and safety.
The Collateral does not require any rights over, or restrictions against, other
property in order to comply with any Requirements of Law.  Bank acknowledges
that Borrower does not own the Land.

 

Compliance with Private Restrictions. All the Collateral, and Borrower’s uses
thereof, are in substantial compliance with all applicable private covenants,
restrictions and use requirements, including those of any property owners’
association or similar organization. The Collateral does not require any rights
over, or restrictions against, other property in order to comply with any
private covenants, restrictions or other use requirements.  Bank acknowledges
that Borrower does not own the Land.

 

Use of Collateral. Borrower has all material permits, licenses, franchises,
trademarks, copyrights and approvals, whether governmental, quasi-governmental
or private, necessary for the full use and continued full use of the Collateral
for its intended purposes. To the extent necessary for the full use and
continued full use of the Collateral, all of the following are in place,
completed, open, functioning and dedicated to and accepted by the appropriate
Governmental Authorities or property owners’ associations or similar
organizations, and available for their intended use by Borrower and its
permitted designees, including employees, agents, lessees, tenants, licensees,
guest and invitees, without further condition or cost to Borrower: all public
and private utilities and utility services; all drainage facilities, water
retention facilities and other storm water facilities; all public and private
streets and other roadways, together with sidewalks, curb cuts, driveways,
traffic signals and lighting; and all recorded easements and rights in the
nature of easements.

 

4

--------------------------------------------------------------------------------


 

Permits and Licenses.  Borrower has obtained or has made provisions for
obtaining all permits, licenses and approvals necessary for the operation of the
Land Fill Energy Project, and there are no restrictions, covenants or other
matters that prevent or may prevent the intended use of the Premises on the
Premises as stated by Borrower in one or more of the Loan Documents.

 

Condition of Collateral. The Premises are free from delinquent utility charges
and taxes and assessments from Borrower’s use thereof. The buildings and other
improvements that are part of the Collateral are structurally sound, in good
repair and free of material defects in materials and workmanship and have been
constructed and installed in substantial compliance with the plans and
specifications relating thereto. All major building systems and equipment
located within or a part of any buildings and other improvements that are a part
of the Collateral, including the heating and air conditioning systems and the
electrical and plumbing systems, are in good working order and condition. The
Premises are free from un-repaired material damage caused by fire, flood,
accident or other casualty. No parts of the Premises have been taken in
condemnation, eminent domain or like proceeding nor are any such proceeding
pending or to Borrower’s knowledge and belief, threatened or contemplated. There
are no hazardous materials, substances or wastes located on, in or under the
Premises or used in connection with the Premises. There are no harmful or
hazardous levels or concentrations of mold, spores or other fungi on, in or
under the Premises and there are no harmful or hazardous levels or
concentrations of radon or other similar gases on, in or under the Premises. 
Bank acknowledges that Borrower does not own the Land.

 

Contractual Obligations. Neither Borrower nor any other Obligor is in default
under or with respect to any contractual obligation, including any contracts or
any Indebtedness, where such default and the consequences thereof could be
materially adverse to any one or more of its business, operations, properties
and financial condition, or where such default and the consequences thereof
could materially adversely effect its ability to perform its obligations under
the Loan Documents; and no event exists, or will exist as of the initial Funding
Date, which, with the giving of notice or the lapse of time, or both, would give
rise to such a default.

 

Pending Proceedings. There are no known Claims pending or threatened against or
affecting, whether directly or indirectly, the Collateral or any Obligor, which,
if adversely determined, could materially impair or have a negative affect on
the Collateral, or could negatively affect in a material manner any Obligor’s
ability to perform the covenants or obligations required to be performed by such
Obligor under the Loan Documents.

 

Anti-Money Laundering. No Obligor is a person whose property or interest in
property is blocked or subject to blocking pursuant to any laws of the U.S. No
Obligor is a person on the list of Specially Designated Nationals and Blocked
Persons and no Obligor is subject to any limitations or prohibitions under any
regulations or orders of the U.S. Department of Treasury’s Office of Foreign
Assets Control. Each Obligor is in compliance with and no Obligor engages in any
dealings or transactions prohibited by any laws of the U.S., including the USA
Patriot Act, the Trading with the Enemy Act or the U.S. Foreign Corrupt
Practices Act of 1977, all as amended.

 

Affirmative Covenants

 

Unless Bank, in its discretion, consents in writing to the contrary, Borrower
will perform or cause to be performed, at Borrower’s sole cost and expense, each
of Borrower’s obligations set forth in the following paragraphs of this Section,
as and when required.

 

Use of Proceeds. Borrower will use the proceeds of the Loan only for the
purposes stated in this Agreement, and under no circumstances will such proceeds
be used for personal, family or household purposes.

 

Payment/Performance. Borrower will pay when due all amounts now owing to Bank
under the Note, this Agreement and the other Loan Documents, and Borrower will
pay when due all amounts which may in the future become owing to Bank under the
Note, this Agreement and the other Loan Documents. Borrower will promptly
perform or otherwise abide by or adhere to all non-monetary obligations of
Borrower hereunder and under the Note and the other Loan Documents — both
present non-monetary obligations and non-monetary obligations which may arise in
the future.

 

Taxes. Borrower will pay when due, all taxes and public and private assessments,
levies and charges upon or against the Collateral, of every character which are
now liens thereon and any which may hereafter become liens thereon; and
immediately deliver to Bank official receipts therefor.

 

Insurance. Borrower will maintain the following insurance and such other
insurance as Bank may reasonably require: (1) at all times from and after the
initial Funding Date, all-risk replacement cost insurance with agreed amount
endorsement and such other casualty insurance as Bank may require; (2) at all
times from and after the initial Funding Date, unless Bank agrees otherwise in
its discretion, business interruption insurance; (3) at all times

 

5

--------------------------------------------------------------------------------


 

from and after the initial Funding Date, general liability insurance covering
risks customarily carried in similar properties having a use or uses similar to
that being made of the Premises from time to time; and (4) if the Premises are
located in an area designated as a flood zone or an area which Bank deems to be
prone to flooding, from a date specified by Bank, which will not be before the
initial Funding Date, a flood insurance policy. All insurance will be with
insurance carriers approved by Bank, the insurance must be in amounts acceptable
to Bank and the form and terms of the insurance policies and certificates
evidencing the insurance policies, including the cancellation notice provisions
and the manner in which Bank’s interests are designated in such policies, must
be satisfactory to Bank, in Bank’s sole discretion. All insurance is hereby
assigned to Bank and it is and will be a part of the Collateral. Borrower will
pay all premiums for the Insurance when due and Borrower will immediately
deliver to Bank official receipts therefor.

 

Escrows.  If reasonably required by Bank, Borrower will pay to Bank, or to
Bank’s authorized representative, in escrow, the known or estimated yearly
amounts for any one or more of the following relating to the Collateral
(“Escrow”): taxes; public or private assessments; levies and charges; premiums
for insurance; and repair and replacement reserves. The terms of the Escrow,
including the amounts to be paid and the date or dates on which such payments
are to be made by Borrower, will be reasonably set by Bank at the time Bank
requires the establishment of the Escrow, and such terms may be changed by Bank
at any time, in its sole discretion.

 

Protection of Liens. Borrower will maintain, protect and preserve the liens and
security interests of Bank in the Collateral and the lien position of Bank in
the Collateral, including (1) paying when due, all taxes and public and private
assessments, levies and charges upon or against the Collateral, (2) filing of
“claims” under insurance policies within the time periods required under such
policies, (3) filing of appropriate notices, claims and pleadings in any
condemnation actions and (4) defending the title to the Collateral and Bank’s
liens and security interests therein against adverse claims of any person.

 

Compliance with Laws. Borrower will comply in all material respects with all
existing and future Requirements of Law and private covenants and restrictions
relating to Borrower’s business and the Collateral. Borrower will keep in full
force and effect all material permits, licenses, franchises, trademarks,
copyrights and approvals, whether governmental, quasi-governmental or private,
necessary for the full use and continued full use of the Collateral and the
continued operation of its business as the same is now being conducted. When
requested by Bank, Borrower will provide copies of each of the foregoing to Bank
or its authorized representatives.

 

Management of Collateral. Borrower will at all times manage and operate the
Collateral, or with prior notice to and consent by Bank, Borrower will manage
and operate the Collateral through either (1) a person affiliated with Borrower
that has significant, continued experience in managing properties similar in all
respects to the Collateral and whose reputation in the “industry” and that of
its principals as a manager is and remains for the duration of its engagement,
exceptional and beyond reproach, or (2) a professional management company with
significant, continued experience in managing properties similar in all respects
to the Collateral and whose reputation in the “industry” and that of its
principals as a manager is and remains for the duration of its engagement,
exceptional and beyond reproach.  Borrower, and its permitted management agents
or other permitted designees, will manage the Collateral at all times in a
professional manner, using Best Efforts and applying industry recognized best
practices.

 

Maintenance of Collateral. Borrower will keep the Collateral in substantially
good order, repair and condition. Borrower will not commit or permit any
material waste to or deterioration of the Collateral. Borrower will promptly
make all repairs, replacements, additions and improvements to the Collateral as
are necessary or otherwise appropriate to maintain the Collateral in a
substantially good condition and state of repair — all such repairs,
replacements, additions and improvements to be lien free as undertaken and when
completed. Borrower will do and cause to be done — and refrain from doing and
causing to be done — such other acts relating to the Collateral as Bank may,
from time to time, request.

 

Performance of Contracts. Borrower will perform, as and when required, all of
its material obligations under each one of and all contracts that are deemed by
Bank to be material to the Collateral, any uses of the Collateral or Borrower or
Borrower’s business. With respect to all contracts, whether material or
non-material, Borrower will pay and cause others acting under or on the account
of Borrower to pay, all persons required to be paid for labor, services,
materials, supplies, fixtures, parts, products or equipment furnished to or in
connection with the Collateral as and when such persons are required to be so
paid pursuant to such applicable contracts, including any provisions governing
disputes thereunder, provided, Borrower will if reasonably requested by Bank,
maintain reserves in an amount sufficient to pay such disputed amounts. Borrower
will not, without the prior written approval of Bank, terminate or significantly
modify any present or future material contracts relating to the Collateral, any
uses

 

6

--------------------------------------------------------------------------------


 

of the Collateral or Borrower or Borrower’s business. When requested by Bank,
Borrower will provide Bank copies of Borrower’s material contracts and
amendments thereto related to the Collateral or Borrower’s business.

 

Inspection of Collateral. Borrower will permit Bank, and Borrower will permit
Bank’s authorized representatives, from time to time and at reasonable times on
prior notice to Borrower, to audit, visit and inspect any of the Collateral and
any of the other property owned or used by Borrower in its business relative to
the Collateral. The costs and expenses incurred by Bank when Bank conducts an
audit or inspection, and the costs and expenses incurred by Bank when Bank
conducts an audit or inspection through Bank’s authorized representatives, will
be borne by Bank unless Bank determines during or as a result of an audit or
inspection that Borrower is in Default under this Agreement or any of the other
Loan Documents, in which event Borrower will pay such costs and expenses.

 

Books and Records. Borrower will maintain proper books and records in which
full, true, accurate and correct entries, in conformity with GAAP and all
Requirements of Law, will be made of all material dealings and transactions in
relation to Borrower’s business and activities, including the Collateral. Bank
and its authorized representatives will have the right to audit/copy the books
and records maintained and kept in connection with Borrower’s businesses,
including the Collateral. The costs and expenses incurred by Bank when
conducting such audits, and the costs and expenses incurred by Bank when Bank
conducts such audits through its authorized representatives, will be borne by
Bank unless Bank determines during or as a result of an audit that Borrower is
in Default under this Agreement or any of the other Loan Documents, in which
event such costs and expenses will be paid by Borrower.

 

Tax Returns. Borrower will file, as and when required, all federal, state, local
and other tax returns which are required to be filed by it, and will pay all
taxes due or to be due under such returns.

 

Payment of Indebtedness. Borrower will make full and timely payment of all
Indebtedness on which Borrower is now obligated and all Indebtedness on which
Borrower may in the future come to be obligated to Bank, and to persons other
than Bank; and, Borrower will duly and faithfully comply with all the terms and
conditions to which Borrower is obligated thereunder, the breach of which could
materially adversely affect Borrower, inclusive of its businesses, assets,
operations and activities.

 

Notice of Events. Borrower will promptly notify Bank if Borrower obtains
knowledge of the occurrence of any Claims pending or threatened against or
affecting, whether directly or indirectly, the Collateral or any Obligor, which,
if adversely determined, could materially impair or have a negative affect on
the Collateral, or could negatively affect in a material manner any Obligor’s
ability to perform the covenants or obligations required to be performed by such
Obligor under the Loan Documents.

 

Additional Requirements. At Bank’s request, Borrower will do or undertake any
act and execute and deliver any additional documents consistent with the Loan
Documents reasonably required by Bank to secure the Loan, confirm and perfect
the lien and security interest of Bank in the Collateral and to comply with the
Loan Documents, including additional financing statements, new and replacement
notes, security documents and agreements supplementing, extending and otherwise
modifying the Note, this Agreement and any of the other Loan Documents, and
certificates as to the amount of the Indebtedness evidenced by the Note from
time to time.

 

Negative Covenants

 

Without Bank’s prior written consent that may be withheld in Bank’s discretion,
unless otherwise provided on an attachment to this Agreement that has been
approved in writing by Bank, Borrower will not do or permit to be done any one
or more of the things set forth in the following paragraphs of this Section.

 

Change of Name. Borrower will not change its name and Borrower will not operate
under a name other than its current name.  Borrower will not change the state of
its organization.

 

Character of Business. Borrower will not change the general character of its
business as shown in information on file with Bank, or engage in any type of
business not reasonably related to such business. Borrower will not suspend or
cease its business operations or any material part or parts thereof. If Borrower
is an Organization, (1) Borrower will not dissolve or otherwise terminate or
permit the termination of its organizational existence, (2) Borrower will not
permit its organizational existence to become inactive or dormant and
(3) Borrower will not permit its organizational existence to be suspended under
any Requirements of Law or to become noncompliant in any material respects under
any Requirements of Law.

 

Changes in Organizational Structure. With the exception of permitted changes in
control set forth in the definition of “Change in Control” and provided the
conditions therein are satisfied, Borrower will not enter into or be a party to

 

7

--------------------------------------------------------------------------------


 

or permit any one or more of the following organizational changes or
transactions: merger, consolidation, asset acquisition, other than asset
acquisitions in excess of $50,000, stock or other equity acquisition or sale,
syndication, liquidation of assets, reorganization or recapitalization, or
reclassification of capital stock or other equity interests.

 

Change in Management. With the exception of permitted changes in control set
forth in the definition of “Change in Control” and provided the conditions
therein are satisfied, Borrower will not materially change or otherwise
reconstitute, and Borrower will not permit to be materially changed or otherwise
reconstituted, its management structure or those managing Borrower, including, a
change in its managing member or members.

 

Additional Indebtedness. Except for the Loan and other Indebtedness owing to
Bank, Borrower will not (1) create any Indebtedness, (2) incur or otherwise
become obligated on any Indebtedness, (3) assume any Indebtedness, (4) refinance
any Indebtedness, (5) suffer to exist any Indebtedness against it, or (6) draw
upon any Indebtedness. For the purposes of this paragraph, Indebtedness does not
include short-term unsecured trade credit incurred in the ordinary course of
business and paid in accordance with its terms.

 

Additional Liens. Except for Permitted Liens, Borrower will not and Borrower
will not permit others to encumber the Collateral, or any part thereof or
interest therein, with any one or more of the following: a judicial, mechanic’s,
materialmen’s or other lien or claim of lien (inclusive of real property,
personal property and mixed real and personal property liens), unless such lien
is bonded off to the satisfaction of Bank; a security interest or a lien in the
nature of a mortgage, deed of trust, trust deed or security deed; a governmental
assessment or lien (inclusive of a federal tax lien); a charge; a levy; an
attachment; an order of seizure; a claim and delivery; or, any other similar or
dissimilar claim.

 

Judgments. Borrower will not permit a judgment for the payment of money to be
entered against it which judgment Borrower permits to remain unsatisfied or
unstayed for a period of thirty (30) days after the same is entered against
Borrower.

 

Distributions. Borrower will not declare any dividends on, and Borrower will not
make any payment or other distribution on account of, and Borrower will not set
apart assets for a sinking or other analogous fund for the purchase, redemption,
retirement and other similar or dissimilar acquisition of, any equity interest
in Borrower or any of its Affiliates, and Borrower will not do any of the
foregoing with respect to a debt or similar interest in Borrower or any of its
Affiliates, other than (1) debts owed to Bank by Borrower, (2) trade debt
incurred by Borrower in the normal and ordinary course of Borrower’s business
and (3) distributions to Borrower’s members from and after January 1, 2013,
provided, at the time of each such distribution and after giving effect thereto
(i) no Event of Default has occurred and is continuing, (ii) on a pro forma
basis, Borrower shall have not less than $150,000 in immediately available funds
in Borrower’s operating account at Bank, and (iii) Bank has received a current
audit of Borrower the results of which are satisfactory in all material respects
to Bank.

 

Payments. Borrower will not make any payments, whether principal, interest or
otherwise, on debt owed by Borrower to its officers, managers, members, partners
or other equity holders, or debt owed by Borrower to any of its Affiliates or
any of its Affiliates officers, managers, members, partners or other equity
holders; and, Borrower will not secure the repayment of any such debt with a
lien or security interest on any of Borrower’s present or future assets, whether
real, personal or mixed real and personal.

 

Loans and Investments. Borrower will not make or commit to make any advance,
loan, extension of credit or capital contribution to, or purchase or commit to
purchase of any stock, bonds, notes, debentures or other securities of or equity
interest in any person, including any past, present, or future stockholder,
director, officer, executive, manager, member, partner or employee of Borrower,
other than employee relocation loans, employee bridge loans and other incidental
loans to employees, all in the ordinary course of business.

 

Transactions with Affiliates. Borrower will not directly or indirectly enter
into or permit to exist any material transaction with any Affiliate of Borrower
except for transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person.

 

Prohibited Transfer. Borrower will not voluntarily or involuntarily, through its
direct actions or inactions or indirectly through the actions or inactions of
others, sell, assign, convey-in-lieu-of-condemnation, encumber, grant a lien or
security interest, lease, demise, rent, transfer, convey or otherwise dispose of
all or any part of the Collateral, or any interest, right or estate therein,
other than sales or transfers made in the ordinary course of business for fair
and reasonably equivalent consideration.

 

8

--------------------------------------------------------------------------------


 

Change in Use. Borrower will not seek, make, suffer, consent to or acquiesce in
any change in the zoning or conditions of use of the Land, whether public or
private.  Borrower will not change the current use being made by Borrower of
that portion of the Land on which the Premises exist, or any material part or
parts of the remaining Collateral.

 

FCPA. Borrower will not use all or any part of the proceeds of the Loan,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

Financial Covenants

 

Borrower will perform or cause to be performed each of Borrower’s obligations
set forth in the following paragraphs of this Section, as and when required.

 

Financial Reports.  Borrower will furnish to Bank and Borrower will cause others
to furnish to Bank, at the sole cost and expense of Borrower, such financial and
other information respecting the business, assets, operations and financial
condition of Borrower and the other Obligors as the Bank may from time to time
reasonably request, including the following at the times indicated:

 

Annual Statements and Certificates.  Borrower shall furnish to Bank as soon as
available, but in no event more than one hundred twenty (120) days after the
close of each fiscal year of Borrower, a copy of the annual audited financial
statement in reasonable detail satisfactory to Bank relating to Borrower and its
Subsidiaries, prepared in accordance with GAAP and examined and certified by
independent certified public accountants satisfactory to Bank, which financial
statement shall include a consolidated and consolidating balance sheet of
Borrower and its Subsidiaries as of the end of such fiscal year and consolidated
and consolidating statements of income and cash flows of Borrower and its
Subsidiaries for such fiscal year.

 

Quarterly Statements and Certificates.  Borrower shall furnish to Bank as soon
as available, but in no event more than forty five (45) days after the close of
Borrower’s fiscal quarters, consolidated and consolidating balance sheets of
Borrower and its Subsidiaries as of the close of such period, consolidated and
consolidating income statements, each prepared by a Responsible Officer of
Borrower in a format acceptable to Bank, all as prepared and certified by a
Responsible Officer of Borrower and a Compliance Certificate, containing a
detailed computation of each financial covenant in this Agreement which is
applicable for the period reported, and accompanied by a certificate of that
officer stating whether any event has occurred which constitutes a Default or an
Event of Default hereunder, and, if so, stating the facts with respect thereto.

 

Monthly Statements and Certificates.  Borrower shall furnish to Bank as soon as
available, but in no event more than thirty (30) days after the close of each
calendar month, balance sheets of Borrower and its Subsidiaries as of the close
of such period, consolidated and consolidating income statements, all as
prepared and certified by a Responsible Officer of Borrower and accompanied by
report showing monthly output of electricity for the Land Fill Energy Facility
for the preceding month, certified by a Responsible Officer of Borrower.

 

Annual Budget and Projections.  Borrower shall furnish to Bank as soon as
available, but in no event later than thirty (30) days before the end of each
fiscal year a consolidated and consolidating budget and pro forma financial
statements on a month-to- month basis for the following fiscal year.

 

Additional Reports and Information.  Borrower shall furnish to Bank promptly,
such additional information, reports or statements as Bank may from time to time
reasonably request.

 

Debt Service Coverage.  Commencing with the fiscal quarter ending March 31,
2012, Borrower shall maintain a Debt Service Coverage, calculated on a rolling
four (4) quarters basis for the fiscal quarter then ended and the immediately
preceding three (3) fiscal quarters of not less than 1.35 to 1.0, provided,
however, for the fiscal quarter ending March 31, 2012, the calculations shall be
based on the results for that quarter annualized, for the fiscal quarter ending
June 30, 2012, the calculations shall be based on the results for the two
immediately preceding fiscal quarters annualized, for the fiscal quarter ending
September 30, 2012, the calculations shall be based on the results for the three
immediately preceding fiscal quarters annualized, and thereafter based on a
rolling four (4) quarter basis.

 

Additional Covenants — Casualty and Condemnation

 

Casualty.  In the event of a loss or other casualty affecting the Collateral or
any part or parts thereof, Borrower will give immediate notice by mail to Bank,
who may make proof of loss if not made promptly by Borrower. Each

 

9

--------------------------------------------------------------------------------


 

insurance company concerned is hereby authorized and directed to make payment of
any loss or other casualty directly to Bank, instead of Borrower and Bank
jointly. If the loss or casualty is equal in value to less than 25% of the total
Collateral, the Bank shall apply the proceeds of any insurance, or any part
thereof, to the restoration or repair of the Collateral. If the loss or casualty
is equal in value to 25% or greater of the total Collateral, the Bank may apply,
at its option, the proceeds of any insurance, or any part thereof, to the
reduction of the Indebtedness and other obligations evidenced by this Agreement
or evidenced by or secured by any of the other Loan Documents.  Borrower will
execute such further assignments of any such payments of Insurance proceeds as
Bank may require.

 

Condemnation. Borrower will give Bank prompt written notice of the institution
or threatened institution of any proceedings for eminent domain or for the
condemnation of the Collateral or any part or parts thereof. To the extent
permitted by applicable Requirements of Law, all compensation, awards and
recoveries (collectively “awards”) for or from any condemnation or taking, or
proceedings in-lieu thereof, of all or any part of the Collateral or for any
damage or injury to it or any loss or diminution in value of the Collateral by
reason of the condemnation or other taking, or proceedings in-lieu thereof, of
all or any part of the Collateral, are hereby assigned to and will be paid to
Bank for application, at Bank’s option, either to the reduction of the
Indebtedness and other obligations evidenced by this Agreement or evidenced by
or secured by any of the other Loan Documents, or to the restoration or repair
of the Collateral. To the extent applicable Requirements of Law do not permit
the application of all or any portion of such awards as aforesaid, and without
limiting or negating Bank’s existing security interest and lien therein but in
furtherance thereof, any awards that can not be so applied are hereby assigned
to and Bank is hereby granted a security interest in and lien upon all such
awards; and to perfect said security interest and lien, such awards will be paid
to Bank, or Bank’s designee, and they will be and become a part of the
Collateral. Borrower will execute such further assignments of any such awards as
Bank may require.

 

Default

 

The occurrence of any one or more of the following events will constitute a
Default or an Event of Default under this Agreement and the other Loan Documents
(“Default” or “Event of Default”): (1) the occurrence of any default or event of
default under the Note and the failure of such default or event of default to be
cured within any applicable grace periods thereunder; (2) Borrower’s default
under, breach, or failure to perform any material covenant, representation,
warranty, term, condition or provision contained in this Agreement or any of the
other Loan Documents, or any other Obligor defaults under, breaches or fails to
perform any of such person’s material obligations under any of the Loan
Documents, and any such defaults, breaches or failures to perform are not
remedied to Bank’s satisfaction within fifteen (15) days following written
notice thereof having been given by Bank to Borrower or such other person, as
applicable; (3) the actual or threatened destruction, demolition, injury or
waste to, or taking of, the Collateral, or any material part or parts thereof,
which, in the sole opinion of Bank, impairs the Collateral’s value or may impair
its value in any material respect, or threatens the prospect of timely payment
and performance by Borrower or any other Obligor of any of their respective
material obligations under this Agreement or any of the other Loan Documents;
(4) the filing or attachment of a lien, including a mechanic’s, materialmen’s or
warehousemen’s lien, security interest, encumbrance or other claim against the
Collateral or any part or parts thereof, or interest therein, which is not
bonded off to Bank’s satisfaction, except ad valorem property taxes for the then
current year and a lien or security interest in Bank’s favor, or Borrower’s
assets other than the Collateral, or any material part or portion thereof, or
the assets or any material part or portion thereof of any other Obligor, are
attached, seized, subjected to a writ or distress warrant, or are levied upon,
and any such attachments, seizures, warrants or levies are not fully discharged
within thirty (30) days following the date thereof; (5) Borrower’s insolvency or
bankruptcy or the insolvency or bankruptcy of any other Obligor, or the
appointment of a receiver for Borrower or any other Obligor, or any of their
respective assets; ; the making or existence of a material misrepresentation in
any loan application or other information provided by Borrower, or any other
Obligor, to Bank in connection with the Loan; (6) Borrower’s default under any
other Indebtedness or other obligation Borrower now owes Bank or which Borrower
may in the future owe to Bank, or the occurrence of a default under any other
present or future Indebtedness or obligation owing to Bank by any other Obligor,
and the failure of such defaults to be cured within any applicable grace
periods; (7) the occurrence of an event of default or other breach under the
covenants, terms or conditions of any instruments or other agreements to which
any of the Loan Documents are subordinate or which are subordinate to any of the
Loan Documents and the failure of such default or breach to be cured within any
applicable grace period; (8) a determination by Bank that the Collateral or any
material part or parts thereof have suffered a substantial decline in value or
that a substantial decline in value is probable; (9) or a determination by Bank
that the prospect of payment or performance by Borrower or any other Obligor
under this Agreement or any one or more of the other Loan Documents is insecure
in any material respect, or that a material

 

10

--------------------------------------------------------------------------------


 

adverse change in the financial condition of Borrower or any other Obligor has
occurred since the Effective Date of this Agreement.

 

Remedies

 

Upon the occurrence of an Event of Default under this Agreement or any of the
other Loan Documents Bank will have the right, at its option and without prior
notice or demand unless otherwise required hereunder or in any of the other Loan
Documents, to exercise any and all of Bank’s rights and remedies under this
Agreement and the other Loan Documents that are exercisable by Bank after the
occurrence of an Event of Default, including any one or more of the rights and
remedies in the paragraphs of this Section entitled “Acceleration”, “Power of
Enforcement” and “Management of Collateral”. Any amounts collected by Bank
through the exercise of Bank’s rights and remedies as aforesaid, or otherwise,
including proceeds of any sale of, and other realization upon, all and any part
of the Collateral, will be applied by Bank as provided under the paragraph of
this Agreement entitled “Application of Payments”, unless applicable
Requirements of Law require a different application of payments, and then they
will be applied in accordance with applicable Requirements of Law.

 

Acceleration. Upon the occurrence of an Event of Default, Bank will have the
right, at its option and without prior notice or demand unless otherwise
required hereunder or in any of the other Loan Documents, to accelerate and
declare immediately due and payable the Note, or any one or more of them if more
than one, as well as any and all of the other Indebtedness and other obligations
owing under this Agreement and the other Loan Documents that are not already due
hereunder and that are not already due thereunder.

 

Power of Enforcement. Upon the occurrence and during the continuance, of an
Event of Default, Bank may do, seek to be done and have done by itself, or
others on Bank’s behalf, any one or more of the following, whether or not Bank
accelerates payment: (1) limit, restrict, suspend or terminate Bank’s obligation
to make Disbursements under this Agreement to Borrower or any other person;
(2) pay any sums for which Borrower or any other Obligor is or may in the future
be obligated hereunder or under any of the other Loan Documents; (3) take
possession and control of all, or such part or parts of the Collateral, or
interests therein, as Bank may elect, through Bank’s own actions or those of
Bank’s authorized representatives, or through appropriate legal or equitable
proceedings, including obtaining the appointment of a receiver or other similar
official to enter upon and take possession of, and control and management over
any and all of the Collateral or interests therein; (4) perform or cause to be
performed the obligations of Borrower, any other Obligor or any other person
under this Agreement or any of the other Loan Documents, and perform or cause to
be performed any other acts Bank deems advisable, including in all the foregoing
instances, management of the Collateral by Bank exercising the rights and
remedies granted in the paragraph below entitled “Management of Collateral” and
by Bank exercising any other rights and remedies afforded to Bank elsewhere in
the Loan Documents; (5) foreclose or authorize the foreclosure of all and any
part or parts of the Collateral, or interests therein, under any powers of sale
granted in the Loan Documents or through a judgment or decree of a court or
courts of competent jurisdiction; and (6) exercise or pursue any other rights
and remedies available to Bank under the Loan Documents, at law or in equity,
including any one or more of the following: Bank’s right of set-off; Bank’s
right of recoupment; suits in equity; actions at law; and other appropriate
legal, equitable and administrative proceedings to enforce full payment and
performance.

 

Management of Collateral. Upon the occurrence and during the continuance, of an
Event of Default, Bank will have the right, but not the obligation, by itself or
through Bank’s authorized representatives, a receiver or other similar official,
or any other person, to take possession of, hold, store, use, operate,
construct, install, complete, repair, restore, preserve, protect, lease, rent,
demise, sell, transfer and otherwise generally manage and control all and any
part or parts of, and interests in the Collateral, and conduct the business and
all other activities related or incident thereto, as Bank deems necessary or
advisable in Bank’s discretion. In furtherance of the foregoing, from time to
time and at any time after the occurrence of an Event of Default, Bank may do
and Bank may have done or direct the doing of any one or more of the following:
complete any construction and upfitting of improvements in Bank’s name or
Borrower’s name; make all necessary or appropriate maintenance, repairs,
renewals, replacements, additions, betterments and improvements to the Premises
and parts thereof, and in connection therewith, purchase and otherwise acquire
fixtures, personal property and other types of property; insure and keep the
Collateral and parts thereof insured; manage and operate the Collateral and
parts thereof, including leasing, demising, renting or selling; enter into
agreements with other persons relative to the management and operation of the
Collateral and parts thereof; and collect and receive all the rents, income,
proceeds and other benefits arising out of the Collateral and each and all parts
thereof and interests therein.

 

11

--------------------------------------------------------------------------------


 

Payment of Costs and Expenses

 

Without limiting any other provision of this Agreement relating to Borrower’s
payment of costs and expenses incurred by Bank and those incurred by others on
behalf of Bank, but in addition thereto, whether or not the Loan is made and all
of the Loan proceeds disbursed, Borrower will pay to Bank, when requested to
pay, each and all of any out of pocket costs and expenses incurred by Bank or
others on behalf of Bank in connection with the Loan or the making of the Loan,
and those incurred for any Obligor or on behalf of any Obligor in order for such
person to meet Bank’s requirements in the Loan Documents, including, to the
extent permitted by applicable Requirements of Law, all intangible personal
property taxes, documentary stamp taxes, excise taxes and other similar taxes
now or hereafter required to be paid in connection with the Loan. Borrower will
also pay to Bank, on demand, any and all out of pocket costs and expenses
incurred or paid by Bank and those incurred or paid on behalf of Bank in doing
any one or more of the following: (1) in maintaining, protecting, preserving and
enforcing Bank’s liens and security interests in the Collateral, or in
maintaining, repairing, restoring, preserving, protecting and safeguarding the
Collateral, including all out of pocket costs and expenses incurred or paid in
completing any construction related to the Collateral, completing furnishing of
the Collateral, managing the Collateral or selling, transferring or otherwise
disposing of the Collateral; (2) in collecting any amount due and owing under
each one of and all of the Loan Documents; and (3) in undertaking or otherwise
enforcing Bank’s other rights and remedies hereunder and under the other Loan
Documents with respect to the Collateral and the Indebtedness and other
obligations evidenced or secured by any one or more of the Loan Documents,
including enforcement of any and all of Borrower’s or any other Obligor’s
performance obligations.  All of the foregoing costs and expenses will be paid
with interest thereon at the Contract Rate from the date paid or incurred by or
on behalf of Bank until such costs and expenses are paid by Borrower.  All sums
so paid and expended by Bank, and the interest thereon, will be added to and be
secured by Bank’s liens and security interests in the Collateral.

 

General Terms

 

This Agreement and the other Loan Documents, including the Note, are
incorporated into each other and they are each a part of the other. All of the
Loan Documents will be applied and enforced in harmony with and in conjunction
with each other to the end that Bank realizes fully upon its rights and remedies
in each and the liens and security interests created by each; and, to the extent
conflicts exist between this Agreement and the other Loan Documents, they will
be resolved in favor of Bank for the purpose of achieving the full realization
of Bank’s rights and remedies and the liens and security interests as aforesaid.

 

Borrower’s and the other Obligors’ representations and warranties to Bank in
this Agreement and the other Loan Documents will be deemed continuing
representations and warranties.

 

Borrower will indemnify, defend and hold harmless Bank Indemnitees from and
against any and all Claims which may be asserted against, incurred or suffered
by, or imposed or levied on Bank Indemnitees under, on account of or in relation
to any of the Loan Documents, any transactions contemplated in or arising from
or in connection with any of the Loan Documents or the enforcement of any of the
terms of any of the Loan Documents, including any Claims from (1) a breach by
Borrower or any other Obligor of any material warranty or representation made by
Borrower or any other Obligor in this Agreement or any of the other Loan
Documents, or any material warranty or representation made in this Agreement or
any of the other Loan Documents being false or untrue in any material respect,
(2) a breach by Borrower or any other Obligor of any material covenant or
agreement made or given by Borrower or any other Obligor in this Agreement or
any of the other Loan Documents, (3) suits, actions or other proceedings by any
receiver, trustee in bankruptcy, debtor-in-possession or other person on account
of any alleged preference or fraudulent transfer received or alleged to have
been received from Borrower or any other person as the result of any transaction
under any of the Loan Documents, or (4) suits, actions or proceedings to recover
damages or other relief, whether legal or equitable, for any acts or omissions
of any of the Bank Indemnitees (a) under any of the Loan Documents, (b) in the
performance of any rights or remedies of Bank against any Obligor, the
Collateral or with respect to the Loan, or (c) on account of any transaction
involving any of the Bank Indemnitees under or in relation to the Loan or any of
the Loan Documents. Borrower’s obligations under the indemnifications in this
paragraph will not extend to Bank Indemnitees’ gross negligence or willful
misconduct.  Borrower’s obligations under the indemnifications in this paragraph
will survive termination of this Agreement.

 

The recitals are part of this Agreement. All exhibits and other attachments to
this Agreement are incorporated herein.

 

Bank may retain all of the Loan Documents in an electronic medium or other
non-tangible medium that permits such records to be retrieved in a perceivable
form.

 

12

--------------------------------------------------------------------------------


 

This Agreement and all of the other Loan Documents will be governed by and
construed in accordance with the laws of the State of Georgia, excluding,
however, the conflict of law and choice of law provisions thereof.

 

To the extent permitted by law, Borrower waives any right to a trial by jury in
any action arising from or related to any of the Loan Documents or any
Indebtedness evidenced or secured by any of the Loan Documents.

 

All of Bank’s rights and remedies under this Agreement and under the other Loan
Documents and those available to Bank at law and in equity, may be exercised by
Bank from time to time concurrently, alternatively, successively or
cumulatively, as Bank elects; and unless otherwise specifically provided to the
contrary herein, such rights and remedies may be exercised both before and after
the occurrence of a Default.

 

No delay or forbearance by Bank in exercising any of its rights and remedies
under this Agreement or under any of the other Loan Documents, or its rights and
remedies otherwise afforded by law or in equity, will operate as a waiver
thereof or preclude the exercise thereof at any subsequent time.

 

A waiver or postponement by Bank must be in writing to be effective against
Bank. A waiver or postponement by Bank as to any matter will not constitute a
waiver or postponement by Bank as to any other matter.

 

If any provision under this Agreement or any of the other Loan Documents is
prohibited or invalid under any applicable laws, such provision will be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Agreement or
the other Loan Documents.

 

The terms and conditions of this Agreement may be changed only by an agreement
in writing signed by Bank and Borrower, unless otherwise provided herein.

 

Borrower does hereby irrevocably constitute and appoint Bank its true and lawful
attorney with full power of substitution, for it and in its name, place and
stead, to do or cause to be done such acts as Bank, in its sole discretion,
deems necessary and advisable to effect the terms and conditions of this
Agreement and the other Loan Documents at any time after the occurrence and
during the continuance of an Event of Default, and to otherwise realize Bank’s
rights and remedies hereunder and thereunder, and the benefits provided to Bank
herein and therein. The foregoing appointment is and the same will be coupled
with an interest in Bank’s favor.

 

Borrower may not assign this Agreement or any of the other Loan Documents, or
any of Borrower’s rights or obligations hereunder or thereunder.

 

Subject to the foregoing limitations on Borrower’s right to assign and any other
limitations on assignment in any of the other Loan Documents, the covenants,
terms and conditions contained in this Agreement will bind, and the benefits and
powers will inure to, the respective heirs, executors, administrators,
successors and assigns of the parties hereto, including Bank’s authorized
representatives and any administrative or servicing agents for Bank or any
holder of all or any part of the Note.

 

From time to time Bank may sell to one or more financial institutions or other
Banks a participation in the Loan. Bank will not be under any obligation to
disclose to Borrower or any other Obligor the fact that it is soliciting
participations or that it has sold participations in the Loan. The sale of one
or more participations in the Loan by Bank will not relieve Bank of its
obligations under this Agreement and will not grant to Borrower or any other
Obligor any greater rights relative to the Loan or under any of the Loan
Documents, and it will not relieve Borrower or any other Obligor of any of their
respective obligations on the Loan or under any of the Loan Documents. To the
extent Bank sells participations in the Loan, when requested, Borrower will
permit such participants to conduct any inspections and audits Bank is permitted
to undertake under this Agreement with Bank or separate from Bank, and Borrower
and the other Obligors will otherwise communicate with such participants with
respect to the Loan and the Loan Documents, when requested to do so by Bank.  In
the event Bank sells participations in less than 100% of the Loan, the Bank
shall at all times remain the agent for all the participating banks, and
Borrower and any Obligors shall be entitled to correspond only with Bank, and
may rely solely on Bank, as to all payments, communications, deliveries, notices
and the like as required by the Loan Documents; Borrower and any Obligors shall
not be required to communicate or otherwise initiate, accept or maintain any
contact with any participating banks.

 

Bank may make such credit investigations and other investigations regarding
Borrower and any other Obligors as Bank deems necessary or appropriate,
including any investigations as may be necessary or advisable under applicable
Requirements of Law. Unless otherwise prohibited by applicable Requirements of
Law, Bank may disclose financial and other information concerning Borrower and
any other Obligors to any person, including any of the following: Governmental
Authorities; credit bureaus and other similar persons; Borrower’s and any other

 

13

--------------------------------------------------------------------------------


 

Obligors’ other creditors or prospective creditors; Bank’s Affiliates; Bank’s
authorized representatives and any administrative or servicing Agents for Bank;
Bank’s Affiliates’ authorized representatives and any administrative or
servicing Agents for Bank’s Affiliates; any participant or prospective
participants, and to any assignee, or prospective assignee, of the Loan or any
part or parts thereof, and the authorized representatives and any administrative
or servicing Agents for such persons.

 

All notices and other communications under this Agreement will be deemed given
when mailed by registered or certified mail, postage prepaid, return receipt
requested, addressed to the addresses of the parties as set forth in this
Agreement. Borrower and Bank may, by written notice given hereunder, designate a
different address where communications should be sent and Bank may direct, by
notice to Borrower, for communications to be sent electronically or in some
other non-tangible medium.

 

This Agreement may be executed in two or more counterparts, each of which will
be deemed to be an original, but all of which will constitute one and the same
agreement, and in making proof of this Agreement, it will not be necessary to
produce or account for more than one such counterpart. A facsimile or other
electronic signature or acknowledgement will be an acceptable form of signature
or acknowledgement and will be deemed an original signature or acknowledgement
for all purposes.

 

Time is of the essence for the performance of all of Borrower’s and the other
Obligors’ respective covenants and agreements set forth in this Agreement and in
each of the other Loan Documents.

 

Term of Agreement

 

This Agreement will become effective on the Effective Date and will continue in
full force and effect until the last to occur of: (1) full and final payment of
the Loan and all other Indebtedness now owing and which may in the future be
owing to Bank under each one of and all of the Loan Documents; (2) the full and
final satisfaction of Borrower’s obligations, and those of any other Obligor,
under each one of and all of the Loan Documents; and (3) termination of Bank’s
funding and other financial obligations, if any, under this Agreement and the
other Loan Documents. Termination of this Agreement will not terminate any of
Borrower’s or any other Obligor’s payment or performance obligations under this
Agreement or any of the other Loan Documents that are intended to survive such
termination. If Bank is required to return or repay any payments made on the
Loan or any of the other Indebtedness evidenced or secured by any of the Loan
Documents, whether before or after termination of this Agreement or any of the
other Loan Documents, the Indebtedness intended to be satisfied by such returned
or repaid payments will be revived and continued in full force and effect as if
said returned or repaid payments had not been made, and this Agreement and the
other Loan Documents will continue to be effective or reinstated, as the case
may be, as to such returned or repaid payments.

 

[Signatures Appear on the Following Page]

 

14

--------------------------------------------------------------------------------


 

EXECUTED by the undersigned under SEAL as of the Effective Date.

 

 

 

 

BANK:

 

 

 

 

 

RBC BANK (USA)

 

 

 

 

 

 

 

 

By:

/s/ Brendan McGuire

(SEAL)

 

 

 

Name: Brendan McGuire

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

GES — PORT CHARLOTTE, LLC

 

 

By:

LIME ENERGY ASSET DEVELOPMENT, LLC, its sole member and manager

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Dupont

(SEAL)

 

 

 

 

Name: Eric Dupont

 

 

 

 

Title: President

 

15

--------------------------------------------------------------------------------


 

Attachment 1 to Loan Agreement

 

Definitions

 

“Affiliate” means, with respect to any person, any person that owns or controls
directly or indirectly such person, any person that controls or is controlled by
or is under common control with such person, and each of such person’s senior
executive officers, directors, members and partners, and for purposes of this
definition only, “control” and derivations thereof means with respect to any
person, either (i) ownership directly or indirectly of 49% or more of all equity
interests in such person, or (ii) the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person, through the ownership of voting securities, by contract or otherwise.

 

“Agreement” means this Agreement.

 

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any capital stock owned thereby) of any Obligor
or any Subsidiary thereof whether by sale, lease, transfer or otherwise, and any
issuance of capital stock by any Subsidiary of the Borrower to any person that
is not an Obligor or any Subsidiary thereof.  The term “Asset Disposition” shall
not include (a) any Equity Issuance, (b) the sale of inventory in the ordinary
course of business, (c) the write-off, discount, sale or other disposition of
defaulted or past-due receivables and similar obligations in the ordinary course
of business and not undertaken as part of an accounts receivable financing
transaction, (d) dispositions of investments in cash and cash equivalents, and
(f) the transfer of any asset from one Obligor to another Obligor for reasonably
equivalent consideration.

 

“Bank” means RBC Bank (USA), a North Carolina banking corporation, its
successors and assigns, whether by assignment, transfer, merger, acquisition of
the stock or assets of RBC Bank (USA) or otherwise.

 

“Bank Indemnitees” means Bank, inclusive of Bank’s shareholders, directors,
officers and employees, and Bank’s authorized representatives; and, a reference
in this Agreement and the other Loan Documents to “Bank Indemnitees” is to each
one of the Bank Indemnitees, any combination of the Bank Indemnitees or all of
the Bank Indemnitees, as the context requires for the purposes of effecting the
provisions of this Agreement in which the term is used without having to qualify
the term “Bank Indemnitees” with “each”, “any”, “all” or similar words.

 

“Best Efforts” means the efforts that a prudent person desirous of achieving a
result would use in similar circumstances to achieve that result as
expeditiously as possible.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks in the jurisdiction whose laws govern this Agreement are authorized
or required to close.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Change in Control” means any one or more of the following: (1) in the event a
person or any of its general partners or members is a corporation or trust, the
sale, conveyance, transfer or disposition of more than 10% of the issued and
outstanding capital stock of such person, any of its general partners or any of
its members, or of the beneficial interest of such trust (or the issuance of new
shares of capital stock in such person or any of its general partners or members
so that immediately after such issuance the total capital stock then issued and
outstanding is more than 10% of the total immediately prior to such issuance);
and (2) in the event a person or any general partner or member of such person is
a limited or general partnership, a joint venture or a limited liability
company, a change in the ownership interests in any general partner, any joint
venturer or any member, either voluntarily, involuntarily or otherwise, or the
sale, conveyance, transfer, disposition, alienation, hypothecation or
encumbering of all or any portion of the interest of any such general partner,
joint venturer or member in such person or such general partner or member
(whether in the form of a beneficial, partnership or membership interest or in
the form of a power of direction, control or management, or otherwise). A
“Change in Control” also means a change in the voting control of 10% of the
issued and outstanding equity interests in a person, whether such change in
voting control is through a voting trust, power-of-attorney, guardianship,
custodianship, receivership, insolvency, bankruptcy or other method. 
Notwithstanding the foregoing a “Change in Control” will not include the
following

 

--------------------------------------------------------------------------------


 

(each a “permitted change in control”): (a) transfers of limited partnership
interests in an Obligor or in any general partner or member of an Obligor,
provided written notice of such transfers is given to Bank within ten (10) days
of the effective date of any transfer, and (b) any involuntary transfer caused
by the death of any general partner, member, shareholder, joint venturer, or
beneficial owner of a trust so long as the relevant Obligor is promptly
reconstituted or other arrangements are made following such death that are
acceptable to Bank and with respect to the events described in (a) and (b), so
long as those persons responsible for the management of the Collateral remain
unchanged as a result of such voluntary transfers or deaths, or if replacement
management is necessary because of a death, it is in place and approved by Bank
within four (4) months following a death.

 

“Claims” means any and all claims, demands, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, awards, settlements,
satisfactions, remedial response or action, including costs of environmental
clean-up, disbursements and costs and expenses of any kind or nature whatsoever,
whether arising under or in connection with any of the Loan Documents, under any
Requirements of Law or otherwise, that may now or hereafter be suffered or
incurred by, or imposed or levied on, a person and whether suffered or incurred
in, or imposed or levied on or as a result of any investigation, litigation,
arbitration or other judicial or non-judicial proceeding or any appeals related
thereto, or any settlements, compromises or satisfactions related thereto.

 

“Collateral” means the existing and after-acquired property and property rights
described on Attachment 2, any Disbursements that may be placed or deposited now
or in the future into an escrow account with Bank as provided or contemplated in
the Section of this Agreement entitled “Conditions to Funding”, and all other
existing and after-acquired property and property rights in which liens and
security interests have been granted or may in the future be granted to secure
the Loan and the other Indebtedness and obligations now or hereafter evidenced
by and arising under any one or more of this Agreement, the other Loan Documents
and any transactions related to this Agreement or any of the other Loan
Documents, together with the proceeds, products, accessions, additions,
replacements and substitutions thereto and thereof.

 

“Collateral Assignments” means the collateral assignments, chattel mortgage and
security agreements granting to Bank perfected first lien security interests in
(1) all material contracts relating to the Premises, including, but not limited
to the Site Lease Agreement, the Management Agreement, the Landfill Gas Purchase
Agreement, the Utility and Infrastructure Easement Agreement, the Small
Generator Interconnection Agreement, and the Renewable Energy Power Purchase
Agreement [insert others as needed], (2) all rights relating to rents, issues
and profits from the Land Fill Energy Facility, (3) all Personalty, (4) all
licenses and permits and (5) any other property or property rights identified
herein as being subject to a Collateral Assignment.

 

“Contract Rate” means the contract rate at which interest accrues from time to
time on the Note, and if interest accrues at different contract rates, any one
of the contract rates which interest accrues as selected by Bank, in its sole
discretion, which rate may be fixed or variable.

 

“Debt Service” means the sum of (a) the total of principal and interest payments
on Funded Debt (excluding Excess Cash Flow Mandatory Prepayments), plus (b) any
cash dividends or distributions to shareholders or members of Borrower
(excluding permitted distribution made pursuant to the Treasury Grant).

 

“Debt Service Coverage Ratio” means for the period of determination, the ratio
of (a) EBITDA, less cash taxes and unfunded capital expenditures to (b) Debt
Service.

 

“Default” or “Event of Default” means any of the events or conditions described
above in the Section entitled “Default” and means any other event or condition
described or identified in this Agreement or any of the other Loan Documents as
a default or an event of default under this Agreement or any of the other Loan
Documents.

 

“Disbursement” means a disbursement of Loan proceeds.

 

“EBITDA” means Borrower’s total earnings, plus, to the extent deducted in
determining earnings, (i) Interest Expense, (ii) income and cash taxes, and
(iii) depreciation and amortization expenses.

 

“Equity Issuance” means (a) any issuance by any Obligor thereof to any person
that is not an Obligor or a Subsidiary thereof, of (i) shares of its capital
stock, (ii) any shares of its capital stock pursuant to the exercise of options
or warrants or (iii) any shares of its capital stock pursuant to the conversion
of any debt securities to equity and (b) any capital contribution from any
Person that is not an Obligor into any Obligor or any Subsidiary thereof.

 

--------------------------------------------------------------------------------


 

“Excess Cash Flow” means “Excess Cash Flow” means for any annual period of
determination, an amount equal to fifty percent (50%) of EBITDA less cash taxes
paid, less Debt Service, and less up to $10,000 in capital expenditures as shown
on the annual financial statements for such annual period, furnished to Bank in
accordance with this Agreement; or in the event that Borrower fails to deliver
such financial statements to Bank as and when required, or Bank determines in
the exercise of its good faith and reasonable discretion, that such financial
statements do not accurately reflect Borrower’s financial position for the
period covered, Bank shall estimate, in its sole and absolute discretion, the
amount of Excess Cash Flow for such period.

 

“Funded Debt” means, at any time, all obligations for borrowed money which bear
interest or to which interest is imputed plus, without duplication, all
obligations for the deferred payment of the purchase of property, all
Capitalized Lease obligations and all obligations secured by purchase money
security interests.

 

“Funding Date” means any date that proceeds are disbursed to Borrower under
Loan, and the initial Funding Date may occur on a date different than the
Effective Date.

 

“GAAP” means generally accepted accounting principles.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any quasi-governmental authority or body, and any
person exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Ground Lease” means the lease between Borrower and Ground Lessor, and any
extensions, renewals and modifications thereto, and any substitutions therefore.

 

“Ground Lessor” means Charlotte County, Florida.

 

“Guaranty” means the Unconditional Guaranty Agreements executed jointly and
severally on the Closing Date by each Guarantor.

 

“Guarantor” means Lime Energy Co., a Delaware corporation or Lime Energy Asset
Development, LLC, a Delaware limited liability company as the case may be, and
“Guarantors” means collectively, Lime Energy Co., a Delaware corporation and
Lime Energy Asset Development, LLC, a Delaware limited liability company.

 

“Indebtedness” means with respect to any person, any and all of the following
indebtedness, obligations and liabilities, together with any and all renewals,
extensions, modifications, amendments, changes, consolidations, replacements or
substitutions thereof or therefor, whether jointly with others or individually,
as a debtor, maker, co-maker, drawer, endorser, guarantor, surety or otherwise,
and whether voluntarily or involuntarily incurred, due or not due, absolute or
contingent, direct or indirect, liquidated or unliquidated: (i) all
indebtedness, obligations and liabilities of such person for money borrowed;
(ii) all indebtedness, obligations and liabilities of such person for the
acquisition of property; (iii) all indebtedness, obligations and liabilities
secured by any lien on the property of such person whether or not such
indebtedness, obligations and liabilities are the personal obligation of such
person; (iv) all indebtedness, obligations and liabilities of such person by way
of endorsements (other than for collection or deposit of negotiable instruments
in the ordinary course of business); (v) all indebtedness, obligations and
liabilities of such person under agreements relating to derivatives transactions
(e.g. interest rate swaps, caps, floors or collar transactions, or other similar
transactions made pursuant to an International Swap Dealers Association, Inc.
Master Agreement or similar agreement); (vi) all contingent obligations;
(vii) all capitalized leases; (viii) all synthetic leases; (ix) all other items
which in accordance with GAAP are classified as liabilities on a balance sheet,
provided, however, with respect to the foregoing, “Indebtedness” will not
include (1) any consumer credit as defined under the Federal Reserve Board’s
Regulation Z (Truth-in-Lending)(12 CFR 226 et. seq.) and (2) current casualty or
liability insurance premiums that are in the ordinary course of business of
Borrower financed by a third-party in the business of financing insurance
premiums.

 

“Improvements” means all buildings and improvements of the Borrower now or
hereafter located on the Premises, including, without limitation, the Land Fill
Energy Facility.

 

“Interest Expense” means the total of the costs of advances outstanding under
Funded Debt during that period, including (i) interest charges, (ii) capitalized
interest, (iii) the interest component of Capitalized Leases, (iv) fees

 

--------------------------------------------------------------------------------


 

payable in respect of letters of credit and letters of guarantee, and
(v) discounts incurred and fees payable in respect of bankers’ acceptances.

 

“Land” means the real property located in Charlotte County, Florida and more
fully described in the Mortgage, together with (i) all buildings and other
improvements now located thereon and all buildings and improvements located
thereon in the future and (ii) all rights now or in the future appurtenant
thereto.

 

“Land Fill Energy Facility” means the landfill facility located in Charlotte
County, Florida which is operated to convert methane gas from the Zemel Road
Landfill into electricity.

 

“Landfill Gas Purchase Agreement” means that certain landfill gas purchase
agreement dated July 22, 2008 by and between the Ground Lessor and North
American Natural Resources-Southeast, L.L.C., which has been assigned to
Borrower on January 21, 2009.

 

“Leases” means all present and future leases, rental agreements and other
demising agreements with respect to any one or more of the Land, Personalty and
Rents, or any part or parts thereof or interests therein, now existing or
hereafter made, executed and delivered (whether written, electronic or verbal),
and all present and future extensions, renewals, modifications and amendments
thereof, and substitutions and replacements therefor and all present and future
security deposits and escrows related thereto.

 

“Loan” refers to the loan made pursuant to this Agreement and evidenced by the
Note.

 

“Loan Amount” means the loan amount stated in the Section of this Agreement
entitled “Loan” and if more than one loan is made pursuant to this Agreement,
the term can reference the loan amount for one loan, any combination of, or all
of the loans, as the context so requires.

 

“Loan Documents” means this Agreement, the Note, the Mortgage, the Security
Agreement, the Collateral Assignments, the Pledge Agreement, the financing
statements and any other instruments, agreements, statements, reports, opinions,
resolutions, certifications, affidavits, documents and records now or hereafter
evidencing the Loan, securing the Loan or delivered or furnished in connection
with the Loan, which may include deeds to secure debts, security deeds,
mortgages, deeds of trust, assignments, security agreements, pledge agreements,
guaranty agreements, control agreements, collateral assignments, financing
statements, opinions, resolutions, certifications, affidavits and rate
management agreements. A reference to the Loan Documents includes each one of
and all such documents as amended, modified, extended, renewed, supplemented,
restated, substituted or replaced from time to time, whether in whole or in
part.

 

“Mortgage” means that certain Mortgage of even date herewith from Borrower in
favor of Bank, which encumbers Borrower’s leasehold interest in the Premises,
together with all Improvements thereon.

 

“Note” means the promissory note or promissory notes of Borrower in favor of
Bank evidencing the Loan, and if more than one loan is extended pursuant to this
Agreement, the term can reference one, any combination of, or all of the
promissory notes, as the context so requires. The “Note” is sometimes referred
to in the other Loan Documents as the “Obligations”, which is a reference in
those documents to the Loan (i.e., the Indebtedness) and the Note (i.e., the
evidence of the Indebtedness), as the context requires.

 

“Obligors” means Borrower and the Guarantors and other supporting obligors and
all other persons that are or may be liable for the payment of all or any part
of the Loan or any other Indebtedness or other obligations of Borrower or any
Guarantor or other supporting obligor under this Agreement or any of the other
Loan Documents.

 

“Permitted Liens” means liens, encumbrances, easements and other matters listed
as exceptions to the final Title Policy and approved in writing by Bank,
together with: (a) liens securing the Indebtedness permitted hereby;
(b) inchoate liens for taxes and other statutory liens, landlord’s liens and
similar liens arising out of operation of law so long as the obligations secured
thereby are not past due or are being contested and the proceedings contesting
such obligations have the effect of preventing the forfeiture or sale of the
property subject to such lien; (c) liens for deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance, social security and similar laws; (d) attachment, judgment and other
similar non-tax liens not constituting an Event of Default; (e) liens in the
nature of easements or other similar encumbrances or restrictions (not securing

 

--------------------------------------------------------------------------------


 

Indebtedness) on the use of Borrower’s properties, so long as such liens do not
materially impair Borrower’s use of such property; (f) Liens in favor of the
Bank; and (g) Liens not to exceed Fifty Thousand Dollars ($50,000) in the
aggregate (A) upon or in any equipment acquired or held by Borrower to secure
the purchase price of such equipment or indebtedness incurred solely for the
purpose of financing the acquisition of such equipment, or (B) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment.

 

“Personalty” means all furnishings, fixtures, equipment, inventory and other
tangible personal property now owned and all of the foregoing which may be
hereafter acquired by Borrower, that are or may be in the future incorporated
into, made a part of, attached to, located under, on or above, contained in, or
used in connection with the Land or any portion thereof or appurtenances
thereto, wherever located, whether in Borrower’s possession and control, in
transit or in storage and all replacements thereof, all articles in substitution
therefor and all accessions thereto, whether or not the same are or will be
attached to the Land in any manner, together with all accounts, promissory notes
and other instruments, chattel paper (both tangible and electronic), contracts
and contract rights, documents, deposit accounts, monies, investment property,
financial assets and general intangibles of every nature and kind related to,
used in connection with or arising out of or from the foregoing furnishings,
fixtures, equipment and other tangible personal property, both now owned and all
of the foregoing which may be hereafter acquired by Borrower, and all property
described in the Collateral Assignments to the extent the same constitutes
personal property, together with proceeds and products of all the foregoing and
books and records related to all of the foregoing.

 

“Pledge Agreement” means that certain pledge agreement of even date herewith
from Lime Energy Asset Development, LLC in favor of Bank.

 

“Premises” is a term sometimes used in this Agreement to refer to the Land and
the Personalty that is tangible in nature.

 

“Rents” means all present and future rents, issues, profits, revenues,
royalties, accounts, moneys, rights and other benefits arising from, related to
and otherwise connected to or flowing from all, or any part or parts of any one
or more of the Land, Personalty and Leases, or interests therein.

 

“Renewable Energy Power Purchase Agreement” means that certain renewable energy
power purchase agreement dated February 14, 2011 between Orlando Utilities
Commission and Borrower.

 

“Requirements of Law” means any law, treaty, rule, regulation, ordinance,
determination of an arbitrator, order of a court or determination, advisory
opinion, order, guideline, finding or requirement of any other Governmental
Authority, as amended, supplemented and in effect from time to time, in each
case applicable to and binding upon such person or any of its properties or to
which such person or any of its properties is subject, either individually or
jointly with another person or persons.

 

“Responsible Officer” means the chief financial officer of Borrower.

 

“Security Agreement” is an agreement separate from any of the other Loan
Documents and means the agreement that grants to Bank a UCC security interest in
the Collateral. The Security Agreement, if one, will supplement the security
interest granted in the Collateral by this Agreement and any of the other Loan
Documents, including the Mortgage — which includes a security agreement/grant of
a security interest in the Collateral.

 

“Small Generator Interconnection Agreement” means that certain small generator
agreement between Florida Light and Power and Borrower dated February 10, 2011.

 

“Site Lease Agreement” means that certain site lease agreement dated July 22,
2008 between the Ground Lessor and North American Natural Resources-Southeast,
L.L.C., which was assigned to Borrower on January 21, 2009.

 

“Subsidiary” means any corporation, limited liability company, partnership or
other entity, the majority of the voting ownership of which at the time are
owned directly by Borrower and/or by one or more Subsidiaries of Borrower

 

“Treasury Grant” means those certain payments made to Borrower under
Section 1603 of the American Recovery and Reinvestment Tax Act of 2009 by, or on
behalf of, the United States Department of the Treasury.

 

--------------------------------------------------------------------------------


 

“Utility and Infrastructure Easement Agreement” means that certain Utility and
Infrastructure Agreement between the Ground Lessor and Borrower dated
November 8, 2010.

 

Use And Application Of Terms

 

In using and applying the various terms, provisions and conditions in this
Agreement and the other Loan Documents, the following will apply: (1) words in
the neuter gender mean and include correlative words of the feminine and
masculine genders and words importing the singular numbered meaning include the
plural number or a collective reference, and vice versa; (2) as the context
requires, “and” may have a joint meaning or a several meaning and “or” may have
an inclusive meaning or an exclusive meaning; (3) the word “all” includes “any”
and the word “any” includes “all”; (4) the words “include” or “including” will
mean “without limitation”; (5) words importing persons include individuals and
Organizations, and “third person” and “third party” are synonymous and they
reference a person other than an Obligor or Bank; (6) the words “attorney” and
“counsel” are interchangeable in this Agreement and the other Loan Documents;
(7) the phrase “costs and expenses”, or variations thereof, will include fees of
receivers or other similar officials, reasonable attorneys’ fees and fees of
legal assistants, reasonable fees of accountants, engineers, surveyors,
appraisers and other professionals or experts, and the costs and expenses
incurred by any of the foregoing, whether in the investigation, prosecution or
defense of any matter or otherwise, and inclusive of fees, costs and expenses of
the foregoing incurred in connection with and during the pendency of any
Obligor’s reorganization, receivership, insolvency or bankruptcy; (8) any
reference to the “Collateral” includes, as the context requires, all of the
Collateral, part or parts thereof and interest or interests therein; (9) the
term “contract” includes any and all leases, licenses, franchise agreements,
occupancy agreements, use agreements, condominium agreements, covenants,
restrictions, property owner’s association agreements and other contracts and
agreements Borrower enters into or is subject to from time to time with respect
to the Collateral, or that the Collateral is subject to from time to time;
(10) the term “financial statements” will include the accompanying notes and
schedules; (11) any reference to “the other Obligors”, “any other Obligors” or
similar references will be to the other Obligors, if there are any (i.e., “if
any” will not be repeated each time there is a reference to an Obligor who is
not, or Obligors who are not, Borrower); (12) any reference to “rights and
remedies”, or any variations thereof, will include, as the context requires,
rights, authority, powers, benefits, privileges and remedies; (13) all
accounting terms used in this Agreement will be construed in accordance with
GAAP and all calculations will be made in accordance with GAAP; (14) all
references to the time of day will mean the time of day on the day in question
in Atlanta, Georgia, unless otherwise expressly provided in this Agreement; (15)
for Obligors and other persons who are Organizations, when any action is
required or permitted to be taken, it is intended that the same will be
undertaken through duly authorized employees or representatives of such person,
or a partner, member, manager, officer or director, and any action taken by any
of the foregoing persons will be presumed authorized absent a clear and
convincing showing that the person relying on such action knew or should have
known that the person acting was exceeding such person’s authority; and (16) the
section titles, any table of contents and any list of exhibits or schedules
appear as a matter of convenience only and will not affect the interpretation of
this Agreement, and any reference to a section or paragraph includes the
referenced section or paragraph and any part or subparts to that section or
paragraph.

 

Additional Terms And Conditions

 

Searches.  Bank shall have received current UCC-11 search results from such
local and state filing offices as Bank may request, each showing no liens and
security interests against any of the Collateral described in the Loan
Documents.

 

Title Insurance Commitment.  Bank shall have received the Title Policy, or the
Title Insurance Commitment, with respect to the Premises issued by the Title
Insurance Company, and such Title Policy, or Title Insurance Commitment,
(1) shall have deleted, or shall have been marked to delete, all exceptions
other than Permitted Encumbrances, (2) shall meet or have satisfied all
requirements requested by Bank and (3) shall contain such endorsements as Bank
deems appropriate (e.g., access, comprehensive).  Without limiting the
foregoing, but in addition thereto, the Title Policy, or marked up Title
Insurance Commitment, shall insure in an amount up to the Loan Amount, Bank’s
first lien and security interest in the Borrower’s leasehold interest and all
Improvements in the Premises, subject only to the Permitted Encumbrances and
such other matters as Bank may approve; and Bank’s first lien and security
interest in the leasehold interest and in the Improvements , shall be insured as
superior and

 

--------------------------------------------------------------------------------


 

prior to any and all mechanic’s liens and materialmen’s liens which may be filed
in the future relative to the leasehold interest and the Improvements.

 

Survey.  Borrower shall have delivered to Bank four copies of a recent survey or
surveys of the Premises by a registered land surveyor, together with a
surveyor’s certificate with respect to such survey (if required by Bank)
sufficient to cause the Title Company to delete the standard survey exception
from the title policies.

 

Environmental Questionnaire.  Borrower shall have completed and delivered to
Bank one or more environmental questionnaires on a form supplied by Bank related
to the Premises.  The completed questionnaire shall contain answers to the
questions in the questionnaire that are satisfactory in all respects to Bank.

 

Licenses and Permits.  Bank shall be provided with copies of all material
licenses and permits for the operation of the Land Fill Energy Facility.

 

Flood Hazards.  Bank shall have received evidence that the Improvements are not
located within an area identified as having “special flood hazards” as such term
is used in the federal Flood Disaster Protection Act of 1973.

 

Insurance.  Borrower shall have delivered to Bank evidence that Borrower has
obtained each of the insurance policies required under the Mortgage, together
with satisfactory evidence of premium payments.

 

Current Financial Statements.  Borrower and each Guarantor shall have delivered
to Bank complete and current financial statements, all in a form satisfactory to
Bank.

 

Taxpayer Identification Number.  Borrower and each Guarantor shall have supplied
to Bank their respective federal taxpayer identification numbers or social
security numbers, as appropriate.

 

Authority Documents.  Bank shall have received from Borrower and Guarantors,
documents evidencing Borrower’s and such other persons’ respective authority to
enter into this Loan, such documents to include:

 

certified copies of the Articles of Incorporation, Certificate of Limited
Partnership or Articles of Organization (as applicable); certificate of
existence or good standing from the applicable Governmental Authorities;
certified copies of operating agreements (e.g., bylaws, operating agreement,
partnership agreement), together with all amendments thereto; and certified
copies of the resolutions authorizing the Loan and the execution and delivery of
the Loan Documents.

 

Attorney’s Opinion.  Borrower’s counsel shall have delivered to Bank its written
opinion regarding the organization and operation of Borrower and each Guarantor,
the enforceability of the Loan Documents and such other matters as Bank may
reasonably request, such opinion to be in all respects satisfactory to Bank and
its counsel.

 

Consents of Crowder Construction Company and Orlando Utilities Commission. 
Borrower shall have delivered to Bank consents to the Collateral Assignments
from Crowder Construction Company and Orlando Utilities Commission.

 

Contracts.  Bank shall have received a true and exact copy of the Site Lease
Agreement, the Landfill Gas Purchase Agreement, the Utility and Infrastructure
Easement Agreement, the Small Generator Interconnection Agreement, and the
Renewable Energy Power Purchase Agreement.

 

Consents and Approvals.  Bank shall have received true and exact copies of any
other consents and approvals of all persons required in order for Borrower to
occupy and utilize the Improvements on the Premises for its intended purpose and
to comply with all of the terms of the Loan Documents.

 

--------------------------------------------------------------------------------


 

Compliance with Laws.  Bank shall have received evidence that the Premises, and
the intended uses of the Premises are in compliance with all applicable
Requirements of Law and other restrictions and requirements applicable to the
Premises.  The evidence of compliance may include letters, licenses, permits,
certificates and other correspondence from the appropriate Governmental
Authorities.  The Requirements of Law and other restrictions and requirements
with which compliance and evidence of compliance will be necessary include,
without limitation, the following: building codes, private building restrictions
and covenants, safety, health and environmental protection laws (to include
those relating to air and water quality, and those relating to mold and other
fungi), disability accessibility and other local barrier laws, erosion control
ordinances, doing business laws, licensing laws and zoning laws (the evidence
submitted as to zoning should include the zoning designation made for the Land,
the permitted uses of the Land under such zoning designation and zoning
requirements as to parking, lot size, ingress, egress and building setbacks).

 

Ground Lease.  A fully executed copy of the Ground Lease in form and substance
acceptable to Bank, which Ground Lease must be subordinate to the Mortgage and
all of the other Loan Documents.

 

Estoppel Certificate and Agreement.  Estoppel Certificate and Agreement from the
Ground Lessor in a form and substance satisfactory to Bank.

 

Single Purpose Entity. Borrower represents, warrants and covenants to and in
favor of Bank as follows: (1) Borrower does not own and will not own any real,
personal or mixed real and personal property other than the Collateral and
incidental personal property necessary for the ownership or operation of the
Collateral; (2) Borrower will not engage in any business other than the
ownership, management and operation of the Collateral and Borrower will conduct
and operate its business as presently conducted and operated or as presently
contemplated, as shown in Bank’s records; (3) Borrower will not enter into any
contract or agreement with any other Obligor or any Affiliate of Borrower or any
other Obligor, except upon terms and conditions that are intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with non-affiliated third parties; (4) Borrower will not do or undertake to be
done, and Borrower will not permit any other Obligor or any Affiliate of
Borrower or any other Obligor to do or undertake to be done, anything that would
adversely affect Borrower’s existence as a single-purpose entity; (5) Borrower
will maintain books and records, as well as bank accounts, separate from those
of the other Obligors and all Affiliates of Borrower or the other Obligors, and
Borrower will file its own tax returns; (6) Borrower will be, and at all times
will hold itself out to the public as, an Organization separate and distinct
from any other Organization; (7) Borrower is and will remain solvent and
Borrower will pay its Indebtedness from its assets, as the same become due;
(8) Borrower will maintain adequate capital for the normal Indebtedness and
other obligations reasonably foreseeable in a business of its size and character
and in light of its contemplated business operations; (9) Borrower will not
commingle the funds and other assets of Borrower with those of any other
Obligor, any Affiliate of Borrower or any other Obligor or any other person; and
(10) Borrower does not and will not hold itself out to be responsible for the
Indebtedness of any other person, except as otherwise provided in the Loan
Documents or otherwise approved in advance and in writing by Bank.

 

--------------------------------------------------------------------------------


 

Collateral Description

 

All of Borrower’s Accounts, Inventory, Chattel Paper, Documents, Instruments,
Equipment, Investment Property, and General Intangibles and all of Borrower’s
deposit accounts with any financial institution with which Borrower maintains
deposits, whether now owned or existing or hereafter acquired or arising,
(b) all returned, rejected or repossessed goods, the sale or lease of which
shall have given or shall give rise to an Account or Chattel Paper, (c) all
insurance policies relating to the foregoing, (d) all books and records in
whatever media (paper, electronic or otherwise) recorded or stored, with respect
to the foregoing and all Equipment and General Intangibles necessary or
beneficial to retain, access and/or process the information contained in those
books and records; and (e) all Proceeds and products of the foregoing.  Borrower
further agrees that Bank shall have in respect thereof all of the rights and
remedies of a secured party under the UCC as well as those provided in this
Agreement, under each of the other Loan Documents and under applicable Laws.

 

In addition, the Loan will be secured by a first lien and security interest in
the Premises, including without limitation (a) the Improvements of the Premises,
(b) the Personalty of the Premises, (c) all leases relating to the Premises of
the Premises and all rents, issues and profits arising out of or related to the
Premises, (d) all agreements and documents relating to the use of the Premises,
(e) all licenses and permits relating to any one or more of the Land, the
Improvements and the Personalty of the Premises, (f) all other property and
property rights described in any one or more of the Mortgage, the Collateral
Assignments of the Premises and any of the other Loan Documents, and (g) all
proceeds, products, accessions, additions, replacements and substitutions of or
to the foregoing property and property rights.

 

Permitted Liens

 

(a) Liens for taxes which are not delinquent or which Bank has determined in the
exercise of its sole and absolute discretion (i) are being diligently contested
in good faith and by appropriate proceedings, and such contest operates to
suspend collection of the contested taxes and enforcement of a Lien,
(ii) Borrower has the financial ability to pay, with all penalties and interest,
at all times without materially and adversely affecting Borrower, and (iii) are
not, and will not be with appropriate filing, the giving of notice and/or the
passage of time, entitled to priority over any Lien of Bank; (b) deposits or
pledges to secure obligations under workers’ compensation, social security or
similar laws, or under unemployment insurance in the ordinary course of
business; (c) Liens securing the Indebtedness; and (d) judgment liens to the
extent the entry of such judgment does not constitute a Default or an Event of
Default under the terms of this Agreement or result in the sale or levy of, or
execution on, any of the Collateral.

 

--------------------------------------------------------------------------------